EXHIBIT 10.1

FIRST AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”), dated as of April 23, 2014 (the
“Effective Date”), amends that certain Amended and Restated Employment
Agreement, effective as of January 1, 2011 (the “Agreement”), by and between
VASCO Data Security International, Inc., a Delaware limited liability company
(the “Company”), and T. Kendall Hunt (“Employee”). Capitalized terms used but
not defined in this Amendment shall have the meanings ascribed to such terms in
the Agreement.

RECITALS

WHEREAS, the Company and Employee are party to that certain Letter Agreement,
dated as of February 15, 2011 (the “Letter Agreement”), which provides for the
terms and conditions applicable to Employee’s assignment to work in Switzerland;

WHEREAS, the Assignment Term (as defined in the Letter Agreement) expires at the
end of the Employment Period;

WHEREAS, the Company and Employee desire to amend the Agreement and the Letter
Agreement in order to extend the term of the Employment Period and the
Assignment Term, as applicable;

WHEREAS, Section 6.10 of the Agreement permits the amendment of the Agreement
with the written consent of the Company and Employee; and

WHEREAS, extending the term of the Employment Period will extend the term of the
Assignment Term.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions hereinafter set forth, the mutual benefits to be gained by the
performance thereof, and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and accepted, the parties
hereto agree as follows:

AGREEMENT

 

1. Section 1.1 of the Agreement is amended in its entirety to read as follows:

“Unless earlier terminated as provided in this Agreement, the term of
Executive’s employment under this Agreement (the “Employment Period”) shall
commence on the Effective Date and continue until the fourth anniversary of such
date.”

 

2. In all other respects, the Agreement shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
a duly authorized officer thereof, and Employee has hereunto set his hand, all
as of the Effective Date.

VASCO DATA SECURITY INTERNATIONAL, INC.

 

By:  

/s/ John N. Fox

Name:   John N. Fox Its:   Compensation Committee Chairman

    /s/ T. Kendall Hunt

T. Kendall Hunt